Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                  September 09, 2014

The Court of Appeals hereby passes the following order:

A15D0007. ANGELA J. THIGPEN v. HSBC BANK USA, NATIONAL
    ASSOCIATION, AS TRUSTEE.

      Angela J. Thigpen, defendant in the underlying state court dispossessory
action, has filed an application for discretionary appeal from the trial court’s order
dismissing her counterclaims. From the materials submitted with the application, it
appears that the challenged order resolved all pending issues. Further, no provision
of OCGA § 5-6-35 appears to apply to this case. The order, therefore, appears to be
subject to direct appeal pursuant to OCGA § 5-6-34 (a) (1).
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Thigpen shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                          09/09/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.